DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
While the following is not a suggestion for the title, it could be used as providing ideas for more descriptive language, and it is found as part of the Abstract: “The array control inhibitor is used to prevent arrival of the command to one of the left memory array and the right memory array based on the array inhibit command.”
					Allowable Subject Matter
Claim(s) 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the pertinent prior art of record, and in light of such record as a whole under 1302.14 MPEP guidance, does not teach or suggest the combination of claim limitations making the whole of the claims of the claimed invention, particularly as set forth in representative claim(s) 8. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim(s) 17-18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the pertinent prior art of record does not teach or suggest the claimed invention, .
Claim(s) 19-20 depend from claim 18 and as such are also objected for the same reasons. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 20190221273 to Parkinson et al. (“Parkinson”) in view of U.S. Patent/Publication No. 20200117393 to Boehm et al. (“Boehm”).  
As to claim 1, Parkinson teaches substantially the claimed invention, including: a memory circuit (Such as 100 in at least FIG. 1), comprising: a left 
Relevantly and complementarily, Boehm teaches in at least [0067] and FIGS. 1, 4-5: plurality of memory banks 160 in a memory circuit 110; and Boehm includes explicit teachings of commands received at pins 315 (FIG. 3), and one such command prevents/inhibits memory banks operation; block command.
Parkinson and Boehm are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be  memory that receives commands to inhibit/prevent operation at some level.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Parkinson as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Boehm also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: both Parkinson and Boehm include similar teachings of command that inhibit/prevent memory operation; while Boehm includes explicit teachings that these command can be received on pin/pad interfaces such as 315 in FIG. 3; while this is found obvious it nonetheless is made explicit by Boehm. 
Therefore, it would have been obvious to combine Parkinson with Boehm to make the above modification.
As to claim 2, both Parkinson and Boehm provide evidence of plurality of memory banks in a memory circuit such as 100 in FIG. 1 of Parkinson and/or 110 in FIG. 1 of Boehm, and controller circuits that control such plurality of memory banks that include inhibit commands to inhibit/prevent commands (see at least [0142] in Parkinson); it is found obvious that if one of such plurality of memory banks is in operation, receiving and transmitting commands, data, etc. between such memory bank and a host/processor, such as 111 in FIG. 3 of Parkinson, inhibiting commands to/from such memory bank would render such operation useless; such operation would lack utility.
claim 3, see rejection to claim 2; moreover, at least Parkinson teaches wherein a word line signal destined for the left memory array is blocked when the array inhibiting inputs indicate a right memory array operation; and wherein a word line signal destined for the right memory array is blocked when the array inhibiting inputs indicate a left memory array operation (As found in at least FIG. 7 and [0142], an inhibit command 712a ignores/blocks all other commands including a row address strobe (RAS) responsible for driving word lines).
As to claim 6, see rejection to at least claim(s) 3-5; moreover, at least Parkinson teaches wherein the array inhibiting inputs identify whether the command is to be propagated to the left memory array but not the right memory array; the right memory array but not the left memory array; or to both the left memory array and the right memory array (As found in at least FIGS. 1 and 3, a plurality of memory banks 123 are made available, controlled by controller inhibitor such as 126; moreover, at least [0142] provides: line 702 may comprise a command inhibit command 712a, inhibiting commands for a memory element 123 so the non-volatile memory element 123 ignores all other input pins; this is obviously true for one or more memory banks 123).
As to claim 7, Parkinson and Boehm teach wherein the command comprises signals transmitted within the memory as two or more of: a word line signal, a read column signal, a data clock signal, a bit line pre-charge signal, a sense amplifier signal, and a sense amplifier pre- charge signal (while it is found that these claimed signals are obvious, well-known and well-understood in the 
As to claim 15, see rejection to at least claim 1; moreover, the method claimed including the claimed left and right memory arrays, inhibit command for the left and/or right memory arrays, is inherently taught by the apparatus.
Claim(s) 4-5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 20190221273 to Parkinson et al. (“Parkinson”) in view of U.S. Patent/Publication No. 20200117393 to Boehm et al. (“Boehm”), further in view of JP 2017010607 A to Kazuhiro (“Kazuhiro”).
As to claim 4, see rejection to at least claim 1; moreover, while both Parkinson and Boehm teach a controller that includes inhibit command means for each one of the plurality of memory banks (it is obvious that if one memory bank makes use of a inhibit command to inhibit commands, the rest of the plurality of memory banks would also make use of such a inhibit command to inhibit commands), the specifics of the controller are not given.
However, Kazuhiro teaches wherein the array control inhibitor comprises: a left array sub-circuit that includes one or more gates configured to receive a signal representing the command and a signal indicating whether the array inhibiting inputs identify a left memory array operation (As found in at least the Description: “In general, EPROM is written on the producer side and is not FIG. 13 is obtained by adding the output Z from the write inhibit circuit to FIG. Before entering the write inhibit mode, Z = 1, and when entering the write inhibit mode, Z = 0.”).
Parkinson as modified and Kazuhiro are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: memory that receives commands to inhibit/prevent operation at some level.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Parkinson as modified as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Kazuhiro also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: both Parkinson and Boehm include similar teachings of command that inhibit/prevent memory operation; and that these commands are part of a controller circuit; Kazuhiro provides the circuit explicitly including a number of gates and a circuit output that identifies explicitly the inhibit mode. 
Therefore, it would have been obvious to combine Parkinson as modified with Kazuhiro to make the above modification.
As to claim 5, see rejection to claim 4.
claim 16, at least Kazuhiro teaches wherein preventing arrival comprises providing the signal representative of the command and at least a portion of the array inhibit command to an and gate to block propagation of the signal representative of the command (As found in at least FIG. 13 and “Therefore, if a circuit for prohibiting writing is provided and controlled by the output from this circuit, the reliability is further improved. This will be described with reference to FIG. FIG. 13 is obtained by adding the output Z from the write inhibit circuit to FIG. Before entering the write inhibit mode, Z = 1, and when entering the write inhibit mode, Z = 0:” it is evident that there is provided an AND gate to prevent/block signal propagation).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827